DETAILED ACTION
This Office Action is in response to application 17/678,709 filed on February 23, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-16 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2022, 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over the following U.S. Patent 

U.S. Patent No. 11,272,366 which is directed to determining a path of data traffic based on a destination Internet Protocol address.
Although the claims at issue are not identical, they are not patentably distinct from each
other because the claim limitations are either anticipated by the claims of the issued patents, or
are otherwise obvious variations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash et al. (Barabash) U.S. Pub. Number 2016/0173535, in view of Gupta et al. (Gupta) U.S. Pub. Number 2021/0367944.
Regarding claim 1; Barabash discloses a method for determining a path of data traffic based on a destination Internet Protocol (IP) address, the destination IP address being either private or public and belonging to one of multiple organizations, the method comprising:
activating, at a telecommunication endpoint, a VPN (para. [0020] Security gateway 44 comprises a first local firewall 54, … control incoming and outgoing network traffic (to/from VPN tunnels 30 and 32, respectively) for the local network based on rules set by SDNC 22);
interconnecting a service device on a private network with a VPN gateway, in response to activating the VPN (para. [0020] a first local firewall 54, and security gateway 52 comprises a second local firewall 56. Firewalls 54 and 56 control incoming and outgoing network traffic (to/from VPN tunnels 30 and 32, respectively) for the local network);
receiving, at a managed service platform, a subscriber identifier associated with the telecommunication endpoint and the destination IP address of one of the multiple organizations (para. [0023] remote security gateway 58 and a remote NAS server 60. Security gateway 58 comprises a remote firewall 62 that controls incoming and outgoing network traffic (to/from VPN tunnel 34) for the remote network);
routing, via the service device on the private network, [[the data traffic to a private network resource of the one of the multiple organizations matching the destination IP address when the subscriber identifier and the destination IP address of the one of the multiple organizations is registered in a predetermined policy database]] (para. [0025] Processor 70 is configured to identify data forwarding devices in local network 24, and to store the identified devices to a data forwarding device list 76); and
routing, via the service device on the private network, [[the data traffic via an IP transit service to a public internet when the subscriber identifier is registered in the predetermined policy database and the destination IP address of the one of the multiple organizations is not registered in the predetermined policy database]] (para. [0025] Processor 70 is configured to identify data forwarding devices in local network 24, and to store the identified devices to a data forwarding device list 76).

Barabash does not disclose, which Gupta discloses the data traffic to a private network resource of the one of the multiple organizations matching the destination IP address when the subscriber identifier and the destination IP address of the one of the multiple organizations is registered in a predetermined policy database (Gupta: para. [0064] cloud-based system 100 can dynamically create a connection through a secure tunnel between an endpoint (e.g., users 102A, 102B) that are remote and an on-premises connector 400 that is either located in cloud file shares and applications 402 and/or in an enterprise network 404, connected to enterprise file shares and applications. The connection between the cloud-based system 100 and on-premises connector 400 is dynamic, on-demand, and orchestrated by the cloud-based system 100); 
 the data traffic via an IP transit service to a public internet when the subscriber identifier is registered in the predetermined policy database and the destination IP address of the one of the multiple organizations is not registered in the predetermined policy database (Gupta: para. [0042] the cloud-based system 100 is all traffic between the users 102 and the Internet 104 or the cloud services 106 is via the cloud-based system; para. [0078] The unified agent application 350 is communicatively coupled to an agent manager cloud 606, as well as the cloud-based system 100. The unified agent application 350 enables communication to enterprise private resources on the enterprise network 404 via the cloud-based system 100 and to the Internet 104 via the cloud-based system 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barabash to provide the data traffic to a private network resource of the one of the multiple organizations matching the destination IP address when the subscriber identifier and the destination IP address of the one of the multiple organizations is registered in a predetermined policy database and data traffic via an IP transit service to a public internet when the subscriber identifier is registered in the predetermined policy database and the destination IP address of the one of the multiple organizations is not registered in the predetermined policy database, as taught by Gupta. The motivation is to provide secure access to cloud services to its end users (i.e. secure connectivity to the Internet and diversified internal corporate applications).

Regarding claim 2; the combination of Barabash and Gupta discloses the method of claim 1, wherein the private network resource is a wide-area network (Barabash: para. [0041] the remote computer or server…may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN)).

Regarding claim 3; the combination of Barabash and Gupta discloses the method of claim of claim 2, further comprising interconnecting, via the service device on the private network, directly with the wide-area network (Barabash: para. [0041] the remote computer or server…may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN) or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider).

Regarding claim 4; the combination of Barabash and Gupta discloses the e method of claim 1, wherein the private network resource is a cloud service provider platform (Gupta: para. [0035] cloud-based system 100 is located between the users 102 and the Internet as well as any cloud services 106 (or applications) accessed by the users 102). The reason to combine Barabash and Gupta is the same as claim 1.

Regarding claim 5; the combination of Barabash and Gupta discloses the method of claim 4, further comprising interconnecting, via the service device on the private network, directly with the cloud service provider platform (Gupta: para. [0112] Internet-bound traffic, it will forward traffic to the enforcement node 150, and for intranet bound traffic, it will forward traffic to a VPN (Broker) or direct if the user is inside the organization network). The reason to combine Barabash and Gupta is the same as claim 1.

Regarding claim 6; the combination of Barabash and Gupta discloses the method of claim 1, further comprising establishing, via the service device on the private network, public Internet connectivity via the IP transit service (Gupta: para. [0112] Internet-bound traffic, it will forward traffic to the enforcement node 150, and for intranet bound traffic, it will forward traffic to a VPN (Broker) or direct if the user is inside the organization network). The reason to combine Barabash and Gupta is the same as claim 1.

Regarding claim 7; the combination of Barabash and Gupta discloses the method of claim 1, wherein if the destination IP address is registered, further comprising blocking data traffic from a predetermined type of website or web service, routed to the destination IP address (Gupta: para. [0036] URL filtering can block, allow, or limit website access based on policy for a user, group of users, or entire organization, including specific destinations or categories of URLs (e.g., gambling, social media, etc.).). The reason to combine Barabash and Gupta is the same as claim 1.

Regarding claim 8; the combination of Barabash and Gupta discloses the method of claim 1, further comprising detecting, at the telecommunication endpoint, an untrusted connection with an access network, wherein the activating of the VPN is in response to detecting the untrusted connection (Barabash: para. [0013] two endpoints are located on the same private local network, the connectivity service between them may not require a secure virtual private network (VPN), thereby saving system resources).

Regarding claims 9-16; claims 9-16 are directed to a system implemented method which have similar scope as claims 1-8, respectively. Therefore, claims 9-16 remain un-patentable for the same reasons.
Examiner’s remarks to overcome the rejection above
Applicant is encouraged to contact the examiner for any question or discuss propose amendment to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:

Cui, U.S. Pub. Number 2016/0301779 A1, teaches a SDN switch may be configured to route any types of traffic that has already been classified for the user (e.g., traffic having combinations of source and/or destination IP addresses, source and/or destination ports), and using an identification of the user as registered to the source IP address, the profile manager requests the profile corresponding to the user from the profile database. The profile manager accesses subscriber information in the retrieved profile, such as a subscriber agreement (e.g., a class of service contracted by the subscriber). 

Brown, U.S. Pub. Number 2012/0079122 A1, teaches a dynamic switching system includes a mobile device which is configurable for connection to a remote computer, e.g., tablet or personal computer and adapted to establish secure communication to an enterprise network. A connection server application located on the mobile device receives a request from the remote computer specifying a location and a connection path, and selectively provides to the remote computer access to the enterprise network via the mobile device based on the request.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491